
	
		III
		110th CONGRESS
		1st Session
		S. RES. 276
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Biden (for himself,
			 Mr. Lugar, Mr.
			 Menendez, Mr. Brownback,
			 Mrs. Clinton, Mr. Feingold, Mrs.
			 Feinstein, Mr. Cardin,
			 Mr. Durbin, Ms.
			 Mikulski, Mr. Harkin,
			 Mr. Leahy, Mrs.
			 Dole, Mr. Bingaman,
			 Mr. Sununu, Mr.
			 Burr, Mr. Coleman,
			 Mr. Smith, Ms.
			 Collins, Mr. Bayh,
			 Mr. Voinovich, Mr. Lieberman, Mr.
			 Whitehouse, Mr. Byrd,
			 Mr. Kerry, Mr.
			 Dodd, Mr. Chambliss,
			 Mr. Levin, Mr.
			 Lautenberg, Mr. Brown,
			 Mr. Pryor, Mrs.
			 Lincoln, Mr. Isakson,
			 Mr. Warner, Mr.
			 Specter, Mr. Reid,
			 Mr. Hagel, Mr.
			 Hatch, Ms. Cantwell, and
			 Mr. Nelson of Florida) submitted the
			 following resolution; which was referrred to the Committee on Foreign
			 Relations
		
		
			July 31, 2007
			Committee discharged; considered, amended, and agreed to
			 and with an amended preamble
		
		RESOLUTION
		Calling for the urgent deployment of a
		  robust and effective multinational peacekeeping mission with sufficient size,
		  resources, leadership, and mandate to protect civilians in Darfur, Sudan, and
		  for efforts to strengthen the renewal of a just and inclusive peace
		  process.
	
	
		Whereas
			 hundreds of thousands of people have died and approximately 2,500,000 people
			 have been displaced in Darfur, Sudan since 2003;
		Whereas
			 Congress declared on July 22, 2004 that the atrocities in Darfur were
			 genocide;
		Whereas
			 President George W. Bush has repeatedly decried the genocide in Darfur,
			 stating, for example, on April 18, 2007, that genocide is the only word
			 for what is happening in Darfur—and that we have a moral obligation to stop
			 it;
		Whereas
			 the crisis in Darfur and the surrounding region continues and has in fact in
			 some ways worsened despite the efforts of the United States, the United
			 Nations, the African Union, and the international community;
		Whereas
			 on August 30, 2006, the United Nations Security Council approved United Nations
			 Security Council Resolution 1706 providing that the existing United Nations
			 Mission in Sudan (UNMIS) “shall take over from [the African Mission in Sudan
			 (AMIS)] responsibility for supporting the implementation of the Darfur Peace
			 Agreement upon the expiration of AMIS’ mandate but in any event no later than
			 31 December 2006”, and that UNMIS shall be strengthened by up to 17,300
			 military personnel … up to 3,300 civilian police personnel, which
			 shall begin to be deployed no later than 1 October 2006;
		Whereas
			 the Sudanese President Omar al-Bashir rejected United Nations Security Council
			 Resolution 1706 and refused to allow the United Nations to deploy a
			 peacekeeping force to Darfur;
		Whereas the United Nations and African Union have invited
			 leaders of the rebel movements in Darfur to participate in a political process
			 led by the United Nations and African Union to return peace and stability to
			 the people of Darfur;
		Whereas deliberately targeting civilians and people
			 providing humanitarian assistance during an armed conflict is a flagrant
			 violation of international humanitarian law, and those who commit such
			 violations must be held accountable;
		Whereas
			 as a result of the Addis Ababa summit an agreement was reached by all parties,
			 including the United Nations, the African Union, the European Union, the
			 Government of Sudan, the United States, and China, which called for a
			 three-phased deployment of a hybrid United Nations-African Union peacekeeping
			 force to Darfur of no less than 17,000 military troops and 3,000 civilian
			 police, with a primarily African character, but open to non-African troop and
			 police contributors;
		Whereas
			 the agreement stated that the United Nations-African Union hybrid force would
			 have a strong mandate to protect civilians and that the peacekeeping force must
			 be logistically and financially sustainable, with support from the United
			 Nations;
		Whereas
			 President al-Bashir has repeatedly obstructed the Addis Ababa agreement since
			 its signing by reneging on and redefining the terms of his commitment to allow
			 the deployment of the full hybrid United Nations-African Union force;
		Whereas
			 on June 11, 2007, President al-Bashir pledged to accept unconditionally the
			 full United Nations-African Union hybrid deployment;
		Whereas
			 some subsequent speeches and statements by President al-Bashir and members of
			 his administration have contradicted that claim of acceptance while others have
			 reinforced it;
		Whereas
			 diplomatic efforts to secure President al-Bashir’s genuine acceptance and
			 facilitation of the full United Nations-African Union hybrid force must not
			 lead to weakening of the structure, capacities, or mandate of that force in
			 exchange for President al-Bashir’s full compliance;
		Whereas
			 history has repeatedly demonstrated that the ultimate success or failure of any
			 peacekeeping force depends significantly on its size, resources, mandate,
			 mobility, and command structure;
		Whereas
			 to establish conditions of peace and security, the peacekeeping mission must be
			 accompanied by a peace-building process among the parties to the
			 conflict;
		Whereas
			 such a process will require a sustained, coordinated, and high-level diplomatic
			 attempt to unify the rebel groups in the region and engagement with the rebels
			 and the Sudanese government in order to forge a comprehensive political
			 settlement;
		Whereas under the international humanitarian law of the
			 Geneva Convention Relative to the Protection of Civilian Persons in Time of
			 War, done at Geneva August 12, 1949 (6 UST 3516) and the Protocols Additional
			 to the Geneva Conventions of 12 August 1949, done at Geneva June 8, 1977, all
			 parties to the conflict in Darfur are required to refrain from attacks on
			 civilians and on medical and other humanitarian personnel, and all perpetrators
			 should be held accountable for violations of international humanitarian law;
			 and
		Whereas failure on the part of the international community
			 to take all steps necessary to generate, deploy, and maintain an effective
			 United Nations-African Union hybrid peacekeeping force will result in the
			 continued loss of life and further degradation of humanitarian infrastructure
			 in Darfur: Now, therefore, be it
		
	
		That the Senate—
			(1)urges the President of the United States
			 to—
				(A)work with members of the United Nations
			 Security Council and the African Union to ensure the expeditious deployment of
			 the United Nations-African Union hybrid peacekeeping force under Chapter VII of
			 the United Nations Charter and operating under United Nations guidelines and
			 procedures for command and control with a mandate affirming that civilian
			 protection is a primary mission objective;
				(B)strongly encourage the member states of the
			 United Nations that have the capabilities to do so, to contribute collectively
			 approximately 19,500 military personnel and up to 6,500 police to implement the
			 mandate, as is currently under discussion in the United Nations Security
			 Council;
				(C)work bilaterally and with member states of
			 the North Atlantic Trade Organization, the United Nations, the European Union,
			 the African Union, and other capable partners to—
					(i)rapidly implement pre-deployment programs
			 and provide equipment to United Nations standards, with a special focus on
			 African peacekeepers, in order to ensure that a full complement of peacekeepers
			 can be deployed, sustained, and rotated as necessary; and
					(ii)provide the United Nations-African Union
			 hybrid force with—
						(I)sufficient logistical support and airlift
			 capacity;
						(II)necessary vehicles, fixed-wing aircraft,
			 and helicopters for tactical reconnaissance and armed deterrence; and
						(III)other equipment;
						(D)work with members of the United Nations and
			 the African Union to—
					(i)ensure that substantive civilian mission
			 components are rapidly established and able to capitalize on any opportunities
			 to advance the political and peace processes which the successful deployment of
			 the United Nations-African Union hybrid force may create;
					(ii)reinitiate a peace-building process among
			 the parties to the conflict as part of a sustained, coordinated, high-level
			 diplomatic effort to forge a comprehensive political settlement; and
					(iii)ensure the security, maintenance, and
			 expansion of humanitarian access to those in need and promote a return to the
			 rule of law in the region;
					(E)work with members of the United Nations,
			 the African Union, the European Union, and other donor nations to ensure that
			 adequate financial support is provided to peacekeepers serving in the current
			 African Mission in Sudan, and the planned hybrid United Nations-African Union
			 force; and
				(F)work with Congress to ensure robust funding
			 for the hybrid United Nations-African Union peacekeeping mission in
			 Darfur;
				(2)urges the Secretary-General of the United
			 Nations and the Chairperson of the African Union to make every effort to
			 expedite the urgent generation, rapid deployment, and effective administration
			 of the full United Nations-African Union hybrid force;
			(3)urges Sudanese President Omar al-Bashir and
			 the Government of Sudan to abide by the agreement of President al-Bashir to
			 fully accept and facilitate the deployment of the United Nations-African Union
			 hybrid force without condition;
			(4)urges the President's Special Envoy to
			 Sudan to continue his legislative outreach, including offering to brief
			 Congress every 60 days on the status of deployment of the United
			 Nations-African Union hybrid peacekeeping force and parallel measures to enable
			 peace in Darfur through an inclusive political process;
			(5)urges all participants in the conflict in
			 Darfur, including the leaders of rebel movements that were not signatories to
			 the Darfur Peace Agreement, to participate fully in all meetings, conferences,
			 and discussions within a political process led by the United Nations and
			 African Union in order to return peace and security to the people of
			 Darfur;
			(6)regards failure to participate in such
			 meetings, conferences, and discussions, as requested by the African Union and
			 United Nations, as an obstruction of the political process and its goals that
			 may be worthy of international sanctions; and
			(7)urges President George W. Bush, the United
			 Nations Security Council, the African Union, the European Union, the League of
			 Arab States, nations in the region, and individual nations with significant
			 economic or political influence over Sudan to—
				(A)hold President al-Bashir and the Government
			 of Sudan accountable for any failure through neglect or obstruction to fully
			 facilitate the deployment of the full United Nations-African Union hybrid force
			 for Darfur; and
				(B)be prepared to implement meaningful
			 measures, including the imposition of multilateral sanctions, an arms embargo,
			 and a no fly zone for Sudanese military flights over Darfur, if the Government
			 of Sudan obstructs deployment of the agreed upon peacekeeping mission.
				
